Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Jon Kathol, 479-290-4235 TYSON REPORTS FIRST QUARTER FISCAL 2012 RESULTS ● 1st quarter 2012 EPS was $0.42 compared to $0.78 last year ● 1st quarter Sales were $8.3 billion, up 9.4% compared to last year ● Overall operating margin was 3.3%: ● Chicken operating income $32 million, or 1.2% of sales ● Beef operating income $31 million, or 0.9% of sales ● Pork operating income $165 million, or 11.2% of sales ● Prepared Foods operating income $51 million, or 5.9% of sales Springdale, Arkansas – February 3, 2012 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) First Quarter Sales $ $ Operating Income Net Income Less: Net Loss Attributable to Noncontrolling Interest - (4
